Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Ms. Saleha Mohamedulla on June 15, 2021.

Claim 23 is amended to correct a 112b issue of a third nozzle being already introduced in Claim 1. 

The application has been amended as follows: 

Please amend Claim 23 as follows:

wherein said second geometrical configuration of said second nozzle is a de Laval configuration having a second throat cross-sectional area, wherein said third geometrical configuration of said third nozzle is a de Laval configuration having a third throat cross-sectional area, and wherein said fourth geometrical configuration is a de Laval configuration having a fourth throat cross-sectional area, and wherein each of said first, second, third, and fourth throat cross-sectional areas are different.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of a turbine expander for outputting power based on a working fluid, said turbine expander comprising, a turbine blade rotatable by the working fluid, a shaft coupled to and rotatable by said turbine blade, with said shaft extending along a longitudinal axis, and a nozzle assembly for directing the working fluid to said turbine blade for rotating said turbine blade, said nozzle assembly comprising, a nozzle block disposed about said shaft and adjacent said turbine blade, a first nozzle component coupled to said nozzle block for accelerating the working fluid, with said nozzle component defining a first nozzle having a first geometrical configuration, a second nozzle component coupled to said nozzle block for accelerating the working fluid, with said second nozzle component defining a second nozzle having a second geometrical configuration that is different from said first geometrical configuration, a third nozzle component coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle having a third geometrical configuration that is different from at least one of said first and second geometrical configurations, and a fourth nozzle component coupled to said nozzle block for accelerating the working fluid, with said fourth nozzle component defining a fourth nozzle having a fourth geometrical configuration that is different from at least one of said first, second, and third geometrical configurations, wherein each nozzle component is arranged substantially perpendicular to an adjacent nozzle component, and wherein at least a portion of said nozzle block is disposed between any one of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, June 21, 2021